         Case 1:20-cv-01710-BAH Document 23 Filed 07/02/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND,
 AMBASSADOR RYAN CROCKER,
 AMBASSADOR KAREN KORNBLUH,
 BEN SCOTT, MICHAEL W. KEMPNER,

                           Plaintiffs,                  Case No. 1:20-cv-1710

        v.                                              The Honorable Beryl A. Howell,
                                                        Chief Judge
 MICHAEL PACK, in his official capacity
 as Chief Executive Officer and Director of
 the U.S. Agency for Global Media,

                           Defendant.


                            PLAINTIFFS’ NOTICE OF APPEAL

       Notice is hereby given that all plaintiffs in this case appeal to the United States Court of

Appeals for the District of Columbia Circuit from this Court’s memorandum opinion and order of

July 2, 2020 (ECF Nos. 21 and 22), which denied the plaintiffs’ motion for a temporary restraining

order and preliminary injunction.

                                                       Respectfully submitted,

Dated: July 2, 2020                              By:    /s/ Deepak Gupta
                                                        Deepak Gupta
                                                        DEEPAK GUPTA
                                                        Gupta Wessler PLLC
                                                        1900 L Street, N.W.
                                                        Washington, DC 20009
                                                        (202) 888-1741
                                                        deepak@guptawessler.com

                                                        Counsel for Plaintiffs
          Case 1:20-cv-01710-BAH Document 23 Filed 07/02/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, I electronically filed this notice of appeal through this

Court’s CM/ECF system. I understand that notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system.

                                                        /s/ Deepak Gupta
                                                        Deepak Gupta
